Citation Nr: 0635502	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  05-22 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in St. 
Petersburg, Florida


THE ISSUE

Entitlement to reimbursement for, or payment of, unauthorized 
medical expenses for emergency room treatment for vomiting, 
diarrhea, and abdominal pain, incurred on December 5, 2004, 
at Bon Secours Venice Hospital.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel





INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 determination by the 
Department of Veterans Affairs (VA) Medical Center (VAMC) 
located in St. Petersburg, Florida, that denied the claim for 
reimbursement for, or payment of, unauthorized medical 
expenses for emergency room care for vomiting, diarrhea, and 
abdominal pain, incurred on December 5, 2004, at Bon Secours 
Venice Hospital (Bon Secours).  The veteran perfected an 
appeal of that decision.  

In December 2005, the veteran testified at a Travel Board 
hearing conducted by the undersigned Veterans Law Judge at 
the St. Petersburg, Florida, VA Regional Office (RO).  A 
transcript of that hearing has been associated with the 
claims file, and the case is ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary to decide the payment of medical 
expenses claim on appeal has been obtained; the VAMC has 
notified the veteran of the evidence needed to substantiate 
the claim addressed in this decision, and requested all 
relevant evidence designated by the veteran. 

2.  The veteran had unauthorized emergency room treatment for 
vomiting, diarrhea, and abdominal pain, incurred on December 
5, 2004, at Bon Secours Venice Hospital.  

3.  Service connection is not in effect for a disability 
manifested by vomiting, diarrhea, and abdominal pain, or any 
other disorder; nor is the veteran adjudicated as totally 
disabled; nor was the veteran participating in a 
rehabilitation program under Chapter 31, Title 38, United 
States Code, at the time of his treatment at Bon Secours 
Venice Hospital.  

4.  The preponderance of the credible and probative evidence 
establishes that a VA medical facility was feasibly available 
and an attempt to use it would have been considered 
reasonable by a prudent layperson for the treatment of the 
veteran at the time that he received medical treatment for 
vomiting, diarrhea, and abdominal pain, at Bon Secours Venice 
Hospital on December 5, 2004.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses for treatment for vomiting, diarrhea, and 
abdominal pain, at Bon Secours Venice Hospital on December 5, 
2004, have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 
2002); 38 C.F.R. §§ 17.120, 17.1000-.1008 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking reimbursement or payment for the 
medical expenses that he had incurred for treatment for 
vomiting, diarrhea, and abdominal pain, on December 5, 2004, 
at a private facility, Bon Secours Venice Hospital.  He 
testified at the December 2005 hearing, that he had been 
under doctor's care for an umbilical hernia, and that when he 
awoke on the morning of December 5, 2004, his stomach, 
especially around the navel area, hurt so badly that he 
thought that he had ruptured the hernia.  He alleges that he 
called a nurse at VA and was told to get to the nearest 
emergency facility.  The private facility, Bon Secours 
Venice, was only 10 minutes away, while the VAMC was an hour 
and a half away, so he proceeded immediately to the private 
facility.  He argues that because he felt that his life was 
in danger at the time, it was more reasonable for him to go 
to the nearest medical facility which was Bon Secours.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
set out a factual background and analyze the veteran's claim.

Veterans Claims Assistance Act of 2000
VA's Duties to Notify and Assist the Claimant

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)]. The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  While the 
VCAA statutory provisions may apply in this case, the VCAA 
regulations in Part 3 apply only to claims governed by Part 
3.  To the extent that this appeal involves regulations 
outside of Part 3, the VCAA statutory provisions alone are 
applicable. 66 Fed. Reg. 45,620, 45,629 (August 29, 2001) 
(Supplementary Information: Scope and Applicability).  See 
also Barger v. Principi, 16 Vet. App. 132, 138 (2002).

Under the VCAA, VA is required to provide the claimant with 
notice of what information or evidence is to be provided by 
the Secretary and what information or evidence is to be 
provided by the claimant with respect to the information and 
evidence necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's duty to notify consistent with the 
VCAA has been met.  In this regard, the Board notes that in 
correspondence dated in May 2005, the VAMC advised the 
veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to his claim, including which portion of 
the information and evidence was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  

It is also noted that prior to this appeal, the United States 
Court of Appeals for Veterans Claims (Court or CAVC) handed 
down Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court reaffirmed that 
the enhanced duty to notify provisions under the VCAA should 
be met prior to an initial unfavorable agency of original 
jurisdiction (AOJ) decision on the claim.  In the instant 
appeal, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  In 
this case, the veteran's claim was adjudicated prior to the 
VCAA notice that was provided to him in May 2005.  
Notwithstanding, throughout the course of the adjudication 
and development of the veteran's claim, the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

The Board also notes that the May 2005 VCAA notice did 
contain a specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim.  38 C.F.R. § 3.159(b)(1) (2006).  In the letter, the 
veteran was asked to "send us copies of any relevant 
evidence you have in your possession."  Such notice to the 
veteran can be considered satisfactory since it properly 
conveyed to the veteran the essence of the regulation.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on 
other grounds, No. 05-7157 (Fed. Cir. April 5, 2006).

The Board also concludes that the requirements of the notice 
provisions consistent with the guidelines offered by the VCAA 
have been met, and there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.

With respect to the duty to assist the veteran in obtaining 
evidence in support of his claim, it does not appear that 
there are any additional pertinent treatment records or other 
evidence to be requested or obtained.  The private treatment 
records of the unauthorized treatment of the gastrointestinal 
complaints that the veteran had received on December 5, 2004 
has been obtained and associated with the claims file.  As 
will be explained in greater detail below, this case turns 
squarely upon that evidence.  The veteran has not made the 
VAMC or the Board aware of any other evidence relevant to his 
appeal that either needs to be or can be obtained.  Based on 
the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims of entitlement to service connection.  

It is noted that the veteran has not been afforded a specific 
VA examination in this case, nor is there any indication that 
such an examination would provide any more probative or 
relevant evidence than is already of record.  In this case, 
the only evidence necessary to decide the claim revolves 
around what transpired on December 5, 2004.  This involves 
the medical records from that date and the veteran's own 
hearing testimony, both of which are of record.  The VAMC 
also obtained a medical opinion regarding whether the 
veteran's illness at the time of the hospitalization 
constituted an emergency condition as well as whether VA 
facilities were feasibly available. Evidence which is 
necessary to decide the case is thus already of record, and 
as explained below the outcome of the case is mandated by the 
relevant law and regulations.  No amount of additional 
evidentiary development would change the outcome of the case.  
Therefore, the Board finds that VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.

Factual background

The veteran is seeking reimbursement for, or payment of, the 
medical expenses that he had incurred for treatment for 
vomiting, diarrhea, and abdominal pain, at Bon Secours Venice 
Hospital on December 5, 2004.  

The veteran is not service-connected for any disorder, 
gastrointestinal or otherwise.  The veteran is not in receipt 
of a total rating for individual unemployability, and was not 
participating in a rehabilitation program under Chapter 31, 
Title 38, United States Code, at the time of his treatment at 
Bon Secours.  

The veteran has testified and offered written statements 
describing the events in question of December 4, 2004.  In 
summary, he testified at his December 2005 Board hearing that 
when he woke up on that morning he felt extreme pain in his 
stomach, especially around the navel area.  He indicated that 
he was under a VA physician's care for an umbilical hernia at 
that time, and during periodic check-ups the VA physician had 
warned him that if he ever experienced pain in his navel 
area, it needed to be taken care of right away so that it did 
not rupture.  The veteran testified that he called the VA 
that morning and told them of his situation.  He stated that 
a nurse recommended that he go to the nearest facility for 
medical attention.  The veteran testified that the nearest VA 
facility was approximately one and a half hours away, while a 
private facility, Bon Secours Hospital, was only ten minutes 
away.  He stated that he had his cousin drive him to the 
private hospital to receive treatment for his abdominal 
pains.  After being treated, he was most relieved when he 
found out that it was only a stomach virus, until he 
discovered that VA would not authorize payment for the bill 
that he had received.  

A December 5, 2004, Emergency Physician Record from Bon 
Secours Venice Hospital reflects that the veteran was seen in 
the emergency department at 9:00 AM with a chief complaint of 
vomiting, diarrhea, and abdominal pain since 2:00 AM.  Upon 
admission, notations of his immediate history disclosed that 
the veteran had initially experienced abdominal pain earlier 
in the week.  He had decreased bowel movements, and had taken 
Magnesium Citrate without results the evening before.  He 
subsequently experienced diarrhea.  The veteran's past 
history was noted to include an appendectomy, 
cholecystectomy, and a perforated ulcer.  During the 
veteran's emergency room stay, testing included an abdominal 
x-ray series, a blood test, and a urine test, with normal 
findings.  Abdominal examination revealed mild diffuse 
tenderness.  Treatment included medication and intravenous 
fluids.  By 12:30 PM, the veteran was re-examined and found 
to have improved.  The veteran stated that he felt great, 
with no pain.  The examiner's clinical impressions were 
vomiting/diarrhea, and abdominal pain, resolved.  The veteran 
was discharged in ambulatory status at 1:00 PM.  

On file is a March 2005 medical opinion rendered by F.W., 
M.D., of the VAMC.  In the opinion, Dr. F.W. summarized the 
Bon Secours emergency room records for the treatment of the 
veteran on December 5, 2004.  Dr. F.W. opined that "there 
was no evidence that [the veteran] had an emergency condition 
at the time of this presentation."  Dr. F.W. questioned 
whether the veteran's symptoms were the result of the 
laxatives he had taken the prior night.  He concluded that VA 
facilities were available to have provided nonemergent 
medical treatment as necessary; and that reimbursement is not 
authorized.  

Analysis

The veteran is seeking entitlement to reimbursement or 
payment for unauthorized medical expenses incurred at a 
private facility.

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received in a private facility 
in December 2004.  See 38 U.S.C.A. § 1703(a); see also 38 
C.F.R. § 17.54.  This is a factual, not a medical, 
determination.  Similes v. Brown, 5 Vet. App. 555 (1994).

In this case, there is no evidence that the veteran obtained 
proper authorization for payment of the private medical 
expenses he incurred on December 5, 2004.  Specifically, in 
his March 2005 notice of disagreement, the veteran stated 
that it was "suggested" by VA that he go to the nearest 
hospital.  Subsequently, at his December 2005 Board hearing, 
he testified that the VA nurse to whom he spoke "recommended 
that I perhaps go to the nearest facility."  These 
statements may not be construed as authorization.  See Smith 
v. Derwinski, 2 Vet. App. 378 (1992) (the advice of a doctor 
to go to a non-VA hospital is not the specific type of 
authorization of payment contemplated in the VA regulation).  
See also VAOPGCCONCL 1-95, at 8-9 (Section 1703 of Title 38, 
United States Code, expressly authorizes the Secretary to 
contract for non-VA hospital care, and the Secretary has 
delegated that authority to the Under Secretary for Health in 
38 C.F.R. § 2.6(a). The Under Secretary for Health has in 
turn delegated the authority to VA medical center and VA 
clinic Directors. VHA manual M-1, Part I, Chapter 21, 
paragraph 21.08 (January 12, 1995)).  Accordingly, the Board 
must conclude that prior authorization for the private 
medical treatment received on December 5, 2004, was not 
obtained pursuant to 38 C.F.R. § 17.54.  Thus, the pertinent 
issue is whether the veteran is eligible for reimbursement 
for medical services that were not previously authorized.

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or

(2) for a non-service-connected disability associated with 
and held to be aggravating an adjudicated service- connected 
disability, or

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service- 
connected disability, or

(4) for any injury, illness, or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
and who is medically determined to be in need of hospital 
care or medical services for reasons set forth in 38 C.F.R. 
§ 17.47(i) (2006); and

(b) The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and

(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2006); see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

As reflected in the evidence set forth above, the veteran 
does not meet any of the criteria of 38 C.F.R. § 17.120 
(2006).  He is not service-connected for an abdominal 
disorder, a gastrointestinal disorder, or any other 
disability.  Neither was he in receipt of a total rating for 
individual employability nor was he participating in a 
rehabilitation program.  The provisions in 38 C.F.R. § 17.120 
are conjunctive, not disjunctive.  See Melson v. Derwinski, 1 
Vet. App. 334 (June 1991) [use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met]; compare Johnson v. Brown, 7 
Vet. App. 95 (1994) [only one disjunctive "or" requirement 
must be met in order for an increased rating to be assigned].  
Thus, the Board need not address (b) and (c).  However, as 
will be discussed in greater detail below, the medical 
evidence shows that a VA facility feasibly available.  

If the veteran is to meet any availability criteria, it must 
be under the Veterans Millennium Healthcare and Benefits Act, 
38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-1003 
(2006).

To be eligible for reimbursement under the Millennium Act, 
the veteran must satisfy all of the following conditions:

(a)  The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d)  The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e)  At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f)  The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g)  The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h)  If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i)  The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002 (emphasis added by 
the Board).

These criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson, supra.  In this case, the 
regulatory prerequisite which precludes VA from allowing the 
veteran's claim is the emphasized portion of subsection (c).  

In this regard, the Board notes that it was the opinion of 
Dr. F.W. at the VAMC that VA facilities were available for 
the veteran's care and that the veteran chose to go to a 
private facility instead.  The Board believes this medical 
opinion should be accorded considerable weight, especially in 
view of the lack of any medical evidence to the contrary.

In conjunction with his claim, the veteran maintains that on 
the morning of December 5, 2004, he sincerely believed that 
he had a life-threatening medical emergency that was such 
that traveling the one and a half hours to the nearest VA 
facility would have jeopardized his well-being.  In essence, 
he contends that he met subdivision (b) or (c) in that he was 
forced by what he believed were health-threatening 
circumstances to seek medical care at the closer private 
facility, Bon Secours Venice Hospital.

In the notice of disagreement submitted by the veteran in 
March 2005, he asserted that he woke up with chest pains on 
the morning of December 5th, 2004, and called the VA hospital 
to inform them of his condition.  He stated that it was 
suggested to him that because it could be the onset of a 
heart attack, he should go to the nearest hospital since a 
trip to Bay Pine VA Medical Center would be too far to travel 
given the situation.  

In the substantive appeal submitted in June 2005, and at his 
December 2005 Board hearing, however, the veteran asserted 
that he woke up on the morning of December 5th, 2004 with 
stomach pains, especially around the navel area.  He stated 
that the first thing that he thought of was his umbilical 
hernia and the warning of a VA physician that such pains 
could represent an internal rupture, and he should go to the 
nearest emergency facility.  

In contrast to the veteran's reports in the documents 
associated with his claim for reimbursement with VA, the 
contemporaneous emergency room records from Bon Secours for 
the day in question give no indication the veteran reporting 
any life-threatening fear, including a possible heart attack 
or ruptured hernia.  At most, there is the description of 
abdominal pain at a level of 8 out of 10.  The chief 
complaints as shown in the medical reports of December 2004 
were vomiting, abdominal pain and diarrhea --- not a 
condition of such a nature that a prudent lay person would 
have reasonably expected the delay in seeking medical 
attention to be hazardous to life or health.  Further, it 
would be highly improbable that someone would seek emergency 
room treatment for the conditions that the veteran alleged 
and not mention the very severe conditions of a possible 
heart attack or ruptured hernia in the emergency room 
setting.  The veteran was driven to the hospital by his 
cousin, not by ambulance as suggested in the regulation cited 
above as proof of meeting the requisite criteria.  Thus, 
there is no possibility of an ambulance personnel 
determination.  After a review of the record as a whole, the 
Board cannot conclude that there was a medical emergency of 
such a nature that the veteran could not have been safely 
transferred to a VA facility, or that he was immediately 
suffering from a condition of such a nature that a prudent 
lay person would have reasonably expected the delay in 
seeking medical attention to be hazardous to life or health.

Although the Board is sympathetic to the veteran's current 
contentions concerning the circumstances surrounding his 
treatment, the Board finds that the preponderance of the 
evidence is against reimbursement or payment for the 
unauthorized private medical care that the veteran received 
on December 5, 2004, under the provisions of 38 U.S.C.A. 
§ 1725.  The appeal is therefore denied.




ORDER

Reimbursement for, or payment of, unauthorized medical 
expenses for emergency room treatment for vomiting, diarrhea, 
and abdominal pain, incurred on December 5, 2004, at Bon 
Secours Venice Hospital, is denied.




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


